DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12, and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, IV et al. (US 20190319686) in view of Lee et al. (US 20160219625).
Considering claims 1, 12, Chen teaches a method/ network device for transmitting system information, comprising: 
a memory configured to store a program, wherein the program includes codes; a transceiver configured to communicate with other devices; and a processor configured to execute the program codes in the memory (Fig.7, [0143]):
sending (Fig.8, eNB), first type system information used by a terminal device to perform cell detection, sending, second type system information for the terminal device to perform cell access (Fig.8, [0154]-[0155] the UE acquires SIB1, which contains information relevant when evaluating if a UE is allowed to access a cell and defines the scheduling of other system information),
Chen do not clearly disclose wherein the first type system information is system information for a cell which the terminal device cannot camp on; and wherein the second type 
Lee teaches wherein the first type system information is system information for a cell which the terminal device cannot camp on (Fig.4, 6, S61); and wherein the second type system information is system information for a cell which the terminal device has capability to camp on (Fig.3, 6, S62), wherein before sending at least one of the first type system information and the second type system information, the method further comprises: sending, information to the terminal device (steps 313-321, steps 412-422, Fig.2-6, [0047]-[0048], message 313 including the identifier information, the timing information, the resource allocation information, and the like…, cell camp-on information may be further added as the event type, [0051]-[0052] message 113 includes a terminal identifier, the service ID 421, and the event type 422), wherein information is used to indicate whether the cell corresponding to the system information to be sent is the cell which the terminal device cannot camp on or the cell which the terminal device has capability to camp on (Fig,2-6, [0047]-[0048], [0051]-[0052], [0057]-[0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Lee to Chen to provide a method for detecting cell camp-on and camp-off of a mobile terminal, in which a base station can provide an effective zone based service by directly and simply detecting cell camp-on and camp off of the mobile terminal without a help from a core network.
Considering clams 2, 15, 22, Chen and Lee further teach wherein sending the information to the terminal device comprises: sending the information to the terminal device (10) through a physical broadcast channel PBCH (Chen: Fig.8, [0193], Lee: Fig.2-6, [0047]-[0048], [0051]-[0052]).  
Considering clams 3, 23, Chen and Lee further teach wherein the first type system information comprises information for performing cell detection by the terminal device (Chen: table 1, [0238], Lee: [0014]). 
Considering clams 5, 9, 16, 20, Chen and Lee further teach wherein the first type system information comprises at least one type of public land mobile communication network PLMN information, radio access network area RAN AREA information, a cell identification ID, and whether intrafrequency cell reselection is allowed (Lee: steps 313-321, steps 412-422, Fig.2-6, 
Considering clams 6, 10, 17, 21, Chen and Lee further teach wherein the second type system information comprises at least one type of PLMN information, TA information, RAN AREA information, a cell ID, whether intrafrequency cell reselection is allowed, time division duplex TDD configuration, cell selection information, and scheduling information of other system information (Lee: steps 313-321, steps 412-422, Fig.2-6, [0047]-[0048], message 313 including the identifier information, the timing information, the resource allocation information, and the like…, cell camp-on information may be further added as the event type, [0051]-[0052] message 113 includes a terminal identifier, the service ID 421, and the event type 422).  
Considering claims 7, 18, Chen teaches a method/terminal device (WTRU 102, Fig.3) for transmitting system information, comprising: 
a memory configured to store a program, wherein the program includes codes; a transceiver configured to communicate with other devices (Fig.3, [0106]);
receiving (UE, Fig.2-6), information sent by a network device, wherein the information is used to indicate whether each system information to be received in the at least one system information to be received is first type system information or second type system information (Fig.8, [0154]-[0155] the UE acquires SIB1, which contains information relevant when evaluating if a UE is allowed to access a cell and defines the scheduling of other system information),
Chen do not clearly disclose receiving, first type system information or second type system information, or the information is used to indicate whether each cell in the at least one cell is a cell which a terminal device has capability to camp on  or a cell which the terminal device cannot camp on ; and Page 3 of 11Appl. No. 16/619,241Attorney Docket No. 088670.20092 Office Action Response determining, according to the information, whether the system information to be received is first type system information or second type system information, wherein the first type system information comprises information for performing cell detection by a terminal device, and the second type system information comprises information for performing cell access by a terminal device; system information for the cell which the terminal device cannot camp on  is first type system information, and system information for the cell which the terminal device has capability to camp on  is second type system information.  
Lee teaches receiving, first type system information or second type system information, or the information is used to indicate whether each cell in the at least one cell is a cell which a terminal device has capability to camp on  (Fig.3, 6, S62) or a cell which the terminal device cannot 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Lee to Chen to provide a method for detecting cell camp-on and camp-off of a mobile terminal, in which a base station can provide an effective zone based service by directly and simply detecting cell camp-on and camp off of the mobile terminal without a help from a core network
Considering clams 8, 19, Chen and Lee further teach receiving, at least one system information to be received sent by the network device, wherein each system information to be received corresponds to one cell (Chen: Fig.8, [0154]-[0155], Lee: [0047]-[0048], [0051]-[0052]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641